 1   Donald R. McPhail (admitted pro hac vice)       Ryan O. White (admitted pro hac vice)
     Email: dmcphail@dickinsonwright.com             Email: rwhite@taftlaw.com
 2   Shih Ching Li (admitted pro hac vice)           Elizabeth Shuster (admitted pro hac vice)
     Email: eli@dickinsonwright.com                  Email: eshuster@taftlaw.com
 3   DICKINSON WRIGHT PLLC                           TAFT, STETTINIUS & HOLLISTER LLP
 4   International Square                            One Indiana Square, Suite 3500
     1825 Eye St. N.W., Suite 900                    Indianapolis, IN 46204
 5   Washington, D.C. 20006                          Telephone: (317) 713-3500
     Telephone: (202) 457-0160                       Facsimile: (317) 713-3699
 6   Facsimile: (844) 670-6009
                                                     Philip R. Bautista (admitted pro hac vice)
 7   Jonathan D. Baker (State Bar No. 196062)        Email: pbautista@taftlaw.com
 8   Email: jdbaker@dickinsonwright.com              TAFT STETTINIUS & HOLLISTER LLP
     DICKINSON WRIGHT PLLC                           200 Public Square, Suite 3500
 9   800 W. California Avenue, Suite 110             Cleveland, OH 44114
     Sunnyvale, CA 94086
                                                     Telephone: (216) 241-2838
10   Telephone: (408) 701-6100
     Facsimile: (844) 670-6009                       Facsimile: (216) 241-3707
11
     Attorneys for Plaintiffs Ely Holdings Limited
12   and Greenlite Glass Systems Inc.
13
                                 UNITED STATES DISTRICT COURT
14
15                           NORTHERN DISTRICT OF CALIFORNIA

16                                  SAN FRANCISCO DIVISION

17
     ELY HOLDINGS LIMITED, a United                  Case No. 3:18-cv-06721 JCS
18   Kingdom company, and GREENLITE GLASS
     SYSTEMS INC., a Canadian company,               PLAINTIFFS’ NOTICE OF MOTION,
19                                                   MOTION TO EXCLUDE OPINIONS, AND
20                 Plaintiffs,                       MEMORANDUM OF POINTS &
                                                     AUTHORITIES IN SUPPORT
21          v.
                                                     Date:        January 22, 2021
22   O’KEEFFE’S, INC. d/b/a SAFTI FIRST, a           Time:        9:30 a.m.
23   California corporation,                         Courtroom:   Courtroom F, 15th Floor
                                                     Judge:       Joseph C. Spero
24                 Defendant.
25
26
27
28

                                                                       Case No. 3:18-cv-06721 JCS
          PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1                              TABLE OF CONTENTS
 2
     STATEMENT OF THE ISSUES…………………………………………………………….…...1
 3
 4   RELEVANT FACTS……………………………………………………………………………..1

 5   STANDARD OF REVIEW………………………………………………………………….…...2
 6   LAW AND ARGUMENT………………………………………………………………………..3
 7     I. STEVICK’S VALIDITY OPINIONS REST UPON
 8        DISQUALIFYING ERRORS…………………………………………………….….…...3

 9       A.     Error 1 – Failure to Consider Specification and Claim Language when
         Construing “Load Transferring Mean……………………………………………………3
10
11       B.    Error 2 – Failure to Understand the Law of Anticipation…………………….….5

12       C.    Error 3 – Failure to Provide any Obviousness Analysis…………………………6
13     II. STEVICK’S INFRINGEMENT OPINIONS REST UPON
14         DISQUALIFYING ERRORS………………………………………………………...….8

15   CONCLUSION…………………………………………………………………………………10
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       i              Case No. 3:18-cv-06721 JCS
        PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
               MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1                                  TABLE OF AUTHORITIES
 2
     ActiveVideo Networks, Inc. v. Verizon Comm’ns, Inc.,
 3
            694 F.3d 1312, 1327-28 (Fed. Cir. 2012)…………………………………………...….6, 8
 4
     Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993)……………………………2, 8, 9
 5
     Dodge v. Cotter Corp., 328 F.3d 1212, 1221–1222 (10th Cir. 2003)……………………………..9
 6
 7   Innogenetics, NV v. Abbott Laboratories, 512 F.3d 1363, 1573-1574 (Fed. Cir. 2008)……….…8

 8   In re Chudik, 851 F.3d 1365, 1374 (Fed. Cir. 2017)………………………………………….6
 9
     Intercontinental Great Brands LLC v. Kellogg N. Am. Co.,
10          869 F.3d 1336, 1343 (Fed. Cir. 2017)…………………………………………………….6
11   InTouch Techs., Inc. v. VG Commc’ns, Inc., 751 F.3d 1327, 1347 (Fed. Cir. 2014)……..…6, 7, 8
12
     KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007)……………………………………...7
13
     Phillips v. AWH Corp, 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc)…………………………..…3
14
     Procter & Gamble Co. v. Teva Pharms. USA, Inc.,
15
            566 F.3d 989, 995-96 (Fed. Cir. 2009)…………………………………………………....8
16
     Ruckus Wireless v. Innovative Wireless, 824 F.3d 999, 1002-1003 (Fed. Cir. 2015)…………………3
17
     Synergetics, Inc. v. Hurst, 477 F.3d 949, 955 (8th Cir. 2007)…………………………………….9
18
19   Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1335 (Fed. Cir. 2002)………………...…..3

20   Therasense, Inc. v. Becton, Dickinson and Co., 593 F.3d 1325, 1332 (Fed. Cir. 2010)……….....6
21   Whitserve, LLC v. Computer Packages, Inc., 694 F.3d 10, 21 (Fed. Cir. 2012)………………….6
22
23
24
25
26
27
28

                                         ii             Case No. 3:18-cv-06721 JCS
          PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                 MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1                               NOTICE OF MOTION AND MOTION
 2          TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that on January 22, 2021, at 9:30 a.m., or as soon thereafter as
 4   the matter may be heard, in the Courtroom of the Honorable Joseph C. Spero, located at San
 5   Francisco Courthouse, Courtroom F – 15th Floor, 450 Golden Gate Avenue, San Francisco, CA
 6   94102, Plaintiffs Ely Holdings Limited (“EHL”) and Greenlite Glass Systems Inc.
 7   (“Greenlight”)(EHL and Greenlite collectively, “Plaintiffs”) will and hereby do move for an
 8   order excluding the testimony of Defendant’s technical expert, Glen Stevick. Plaintiffs’ motion
 9   is based on this Notice of Motion and the accompanying Memorandum of Points and
10   Authorities, the attached exhibits, the pleadings and other papers on file in this action, and any
11   other evidence and argument that the parties may present in this briefing or at the hearing.
12
13                        MEMORANDUM OF POINTS AND AUTHORITIES
14                                   STATEMENT OF THE ISSUES
15         I.       Are the opinions of Defendant’s technical expert Glen Stevick admissible under
16   Fed. R. Evid. 702?
17                                         RELEVANT FACTS
18          Defendant’s technical expert, Glen Stevick, proposes to opine that: (i) the ‘745 patent is
19
     invalid as anticipated by or obvious over certain prior art references that were previously
20
     disclosed to the United States Patent and Trademark Office (“PTO”); and (ii) he has performed a
21
22   computer model analysis that purported shows that some load is transferred from the structural

23   walking layer to the fire rated glass layer in the accused GPX FireFloor system.
24          With respect to validity, Stevick’s analysis is legally and structurally flawed in three
25
     critical respects and so his testimony should be excluded. First, Stevick ignores the fundamental
26
     principles of claim construction when he construes the term “load transferring means” in his
27
28   analysis. Second, Stevick is ignorant of the law of anticipation and therefore fails to understand

                                                        1                     Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1   that a claim is anticipated only if all the elements of that claim can be found in a single prior art
 2   reference. Third, Stevick is also ignorant of the law of obviousness, and so ignores the
 3
     requirement that an expert analysis of obviousness contain a substantive discussion of (i) the
 4
     scope and content of the prior art, including the difference(s) between the prior art and the
 5
 6   claimed invention; and (ii) the suggestion, teaching, or motivation for a POSA to modify or

 7   combine the prior art. These errors are fundamental to Stevick’s invalidity analysis and dictate
 8   its exclusion under Rule 702.
 9
            With respect to infringement, Stevick’s analysis depends on data which does not
10
     accurately reflect the properties of the accused GPX FireFloor system or its intended conditions
11
12   of use. First, Stevick selected parameters for the properties of the components of the GPX

13   FireFloor, such as the Young’s modulus, Poisson ratio, and density of the polyvinylbutyl
14   interlayer in the structural walking portion of the glazing, that are grossly out of proportion to
15
     reality. Second, Stevick did not analyze the floor system in any sort of fire situation, much less
16
     over time as the fire rated glass is gradually being consumed by the fire as would occur during
17
18   use. These errors render Stevick’s conclusions on infringement unreliable, such that they must

19   be excluded under Rule 702.
20                                       STANDARD OF REVIEW
21          Under the standard set forth in Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579
22
     (1993), admissibility of expert testimony under Fed. R. Evid. 702 requires an assessment of
23
     whether the reasoning or methodology underlying the testimony is valid and of whether that
24
25   reasoning or methodology properly can be applied to the facts in issue.

26
27
28

                                                         2                     Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1                                        LAW AND ARGUMENT
 2   I.      STEVICK’S VALIDITY OPINIONS REST UPON DISQUALIFYING ERRORS
 3           A.      Error 1 – Failure to Consider Specification and Claim Language when
 4                   Construing “Load Transferring Means”

 5           Any invalidity analysis -- whether premised on anticipation or obviousness -- must
 6   proceed from some understanding of the meaning of the terms in the claims at issue. See, e.g.,
 7
     Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1335 (Fed. Cir. 2002) (first step of a
 8
     validity analysis “involves the proper interpretation of the claims”). Stevick’s validity opinions
 9
10   in this case fail this basic threshold requirement because he failed to even consider, much less

11   take into account, the specification or claims of the ‘475 patent when construing the term ‘load
12   transferring means” or the basic principles of claim construction.
13
             The significance of Stevick’s failures cannot be overstated. “Because the meaning of a
14
     claim term as understood by persons of skill in the art is often not immediately apparent, and because
15
     patentees frequently use terms idiosyncratically, the court looks to those sources available to the
16
17   public that show what a person of skill in the art would have understood disputed claim language to

18   mean.” Phillips v. AWH Corp, 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc). These sources
19   include the actual words of the claim and the remainder of the specification, as well as the
20
     prosecution history. See Ruckus Wireless v. Innovative Wireless, 824 F.3d 999, 1002-1003 (Fed. Cir.
21
     2015). Stevick, however, chose to consider none of these sources when arriving at his interpretation
22
     of the term “load transferring means.”
23
24           Instead of considering the specification and claims of the ‘475 patent, Stevick has taken

25   the position that the I-beam depicted in FIG. 1 is a “load transferring means” simply because it
26   is a structure capable of transferring load. See, e.g., Ex. 1 at ¶ 24. This construction, however,
27
     completely ignores the express teachings in the specification of the ‘475 patent that FIG. 1 only
28

                                                          3                     Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1   shows two layers of glass and an I-beam, and does not show any load transferring means
 2   whatsoever. See, e.g., Ex. 2 at col. 1, ll. 48-52; col. 4, ll. 53-66.
 3
             Stevick’s construction also ignores the language of the claims of the ‘475, which
 4
     separately recite “load transferring means” and “a structural frame comprising a plurality of
 5
 6   beams” as distinct elements of the invention. See Ex. 2 at col. 8, ll. 44-49. Additional

 7   limitations found in dependent claims further re-inforce this distinction, such as the recitations in
 8   claim 7 that “wherein the vertical portion of the load transferring means in use extends upwardly
 9
     from the structural frame” and in claim 12 that “the vertical portion of the load transferring
10
     means is one or more metal strips extending upwardly from the structural frame along the length
11
12   thereof” or the requirement in claim 13 that “each load transferring means is located on the

13   structural frame.” See id. at col. 9, ll. 31-39.
14           Moreover, Stevick admits to ignoring basic canons of claim construction established by
15
     the courts, such as that the use of different terms in a claim gives rise to a presumption that
16
     different things or structures are intended, on the grounds that he is “not a lawyer.” See Ex. 1 at
17
18   ¶ 25. But whether a lawyer or not, it is wholly improper for Stevick to intentionally ignore such

19   binding principles when construing a claim term for his validity analysis.
20           Stevick’s validity opinions in this matter are therefore based on a fundamentally flawed
21
     construction of the claim term “load transferring means.” Consequently, Stevick’s opinions
22
     based on this construction will not be helpful and, indeed, are highly likely to mislead the fact-
23
24   finder in this case. Stevick’s validity opinions must therefore be excluded under Rule 702.

25
26
27
28

                                                          4                   Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1           B.      Error 2 – Failure to Understand the Law of Anticipation
 2           Stevick repeatedly emphasizes in his reports that he is not a lawyer. See, e.g., Ex. 1 at ¶
 3
     25; Ex. 3 at ¶ 27. Nor does Stevick appear to have had anyone explain any of the relevant legal
 4
     principles involved in this case, such as anticipation and obviousness, to him.
 5
 6           Despite these deficiencies, however, Stevick repeatedly offers opinions that something is

 7   “anticipated” by the prior art. But, because he does not understand or appreciate the meanings of
 8   those terms in the context of patent litigation, his opinions will not be helpful to the trier of fact
 9
     but, instead, are highly likely to mislead.
10
             Stevick’s confusion over the meaning of “anticipated” in the context of a patent,
11
12   particularly as it relates to the meaning of “obviousness,” is very apparent from both his opening

13   and final reports on validity. For example, in the claim charts attached to his opening report,
14   Stevick makes statements such as “[c] hoosing a dimension of 50”” [sic] or less would be obvious
15
     to a POSA, and anticipated by earlier art” and, repeatedly, that “[t]his anticipates and makes obvious
16
     this claim.” See Ex. 3 at p. 10-12. These comments make no sense – if a reference only “makes
17
     obvious” a claim, then it cannot disclose all the claimed features and therefore does not anticipate.
18
19   Likewise, if choosing a particular dimension is obvious, then it cannot have been anticipated by the

20   prior art.

21           Similarly, in the body of his opening report, Stevick states that “[t] he instant declaration
22
     deals only with my opinion that the 475 patent would have been obvious to a POSA and
23
     anticipated by prior art and presents no novel features.” Ex. 3 at ¶ 16. Much like the comments
24
     in is claim charts, this statement makes no sense -- if something “presents no novel features,”
25
26   then it is anticipated, not obvious to a POSA.

27           Stevick’s inability to differentiate between the concepts of anticipation and obviousness
28
     is even more apparent when he combines two or more references in an effort to find a claim
                                                           5                     Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                   MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1   limitation. This is most obvious with respect dependent claim 21, when he introduces a
 2   completely new reference (Roberts) to combine with the primary reference(s) used with respect
 3
     to claim 1, yet still opines that the prior art “anticipates . . . this claim 21.” See Ex. 1 at 13. It
 4
     also occurs with respect to claims 14, 15, and 16 when he combines the two primary references
 5
 6   but still contends the claimed subject matter is anticipated. See id. at. 12-13.

 7           It is textbook patent law that to prove that a patent is invalid as anticipated, each and
 8   every element in the claim at issue must be found either expressly or inherently in a single prior
 9
     art reference. See, e.g., Whitserve, LLC v. Computer Packages, Inc., 694 F.3d 10, 21 (Fed. Cir.
10
     2012); Therasense, Inc. v. Becton, Dickinson and Co., 593 F.3d 1325, 1332 (Fed. Cir. 2010).
11
12   Prior art that must be modified in any way to meet the disputed claim limitation does not

13   anticipate the claim. See, e.g., In re Chudik, 851 F.3d 1365, 1374 (Fed. Cir. 2017). Stevick’s
14
     fundamental ignorance of this principle renders his validity opinions fatally defective and highly
15
     likely to mislead the trier or fact in this case. Accordingly, Stevick’s validity opinions should be
16
     excluded under Rule 702.
17
18           C.      Error 3 – Failure to Provide any Obviousness Analysis

19           An obviousness inquiry requires analyzing whether the invention would have been
20
     obvious legally, based on underlying fact inquiries including: (1) the scope and content of the
21
     prior art; (2) the level of ordinary skill in the art; (3) the differences between the claimed
22
     invention and the prior art; and (4) secondary considerations of nonobviousness.
23
24   Intercontinental Great Brands LLC v. Kellogg N. Am. Co., 869 F.3d 1336, 1343 (Fed. Cir.

25   2017); InTouch Techs., Inc. v. VG Commc’ns, Inc., 751 F.3d 1327, 1347 (Fed. Cir. 2014).
26
     Significantly, an expert must provide more than a cursory analysis of these required elements.
27
     ActiveVideo Networks, Inc. v. Verizon Comm’ns, Inc., 694 F.3d 1312, 1327-28 (Fed. Cir. 2012).
28

                                                           6                      Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1           Stevick’s obviousness analysis in this case is inadmissible under Rule 702 because his
 2   methodology is fundamentally flawed and his analysis lacking in substance. In particular,
 3
     Stevick offers no substantive discussion of either: (1) the difference(s) between the claimed
 4
     invention and the prior art; or (2) any teaching, suggestion, or motivation to modify or combine
 5
 6   the prior art.

 7           Indeed, this latter deficiency is particularly significant. A party asserting obviousness
 8   must show by clear and convincing evidence a reason that would have prompted a person of
 9
     ordinary skill in the art to combine the elements as the claimed invention does. See KSR Int’l Co.
10
     v. Teleflex Inc., 550 U.S. 398, 418-19 (2007). This “analysis should be made explicit,” KSR, 550
11
12   U.S. at 418, and is “a critical component of an obviousness analysis.” InTouch Techs., 751 F.3d

13   at 1351. Stevick’s validity opinions are utterly lacking in that respect and so should be excluded.
14           More specifically, even a cursory review of Stevick’s opening report (Ex. 3), particularly
15
     the claim chart attached thereto, and reply report (Ex. 1) shows nothing more than conclusory
16
     remarks that a reference “makes obvious” a particular claim. See, e.g., Ex. 3 at p. 12-13. Stevick
17
18   fails to specifically identify what feature(s) of the claimed invention are note shown by the cited

19   prior art and, perhaps more importantly, fails to provide any suggestion, teaching, or motivation
20   to modify or combine the prior art in order to overcome that (unidentified) deficiency in the prior
21
     art.
22
             Moreover, Stevick does not explain (1) how his proposed modifications to the prior art
23
24   would be made or how they would affect other design aspects; (2) why a person of skill in the art

25   would have been motivated to make such modifications; (3) what contemporaneous sources
26   show that such a motivation even existed; or (4) whether the modification would have worked at
27
     all, or instead have rendered the floor unsuitable for its intended use. An expert must answer
28

                                                        7                     Case No. 3:18-cv-06721 JCS
            PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                   MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1   these questions before his or her opinion can assist the jury and be admissible under Rule 702.
 2   See InTouch Techs., 751 F.3d at 1347; ActiveVideo Networks, 694 F.3d at 1327; Procter &
 3
     Gamble Co. v. Teva Pharms. USA, Inc., 566 F.3d 989, 995-96 (Fed. Cir. 2009). Yet Stevick
 4
     omits these explanations from each of his obviousness analyses.
 5
 6            In InTouch Technologies, the Federal Circuit upheld the exclusion of an expert’s

 7   obviousness opinions because they “failed to provide the necessary ‘articulated reasoning with
 8   some rational underpinning’ to support a conclusion of invalidity based on these combinations”
 9
     and the testimony “was vague and did not articulate reasons why a person of ordinary skill in the
10
     art at the time of the invention would combine these references.” 751 F.3d at 1351. Likewise, in
11
12   ActiveVideo, the Federal Circuit upheld the exclusion of an expert’s obviousness opinions since

13   they “fail[ed] to explain why a person of ordinary skill in the art would have combined elements
14   from specific references in the way the claimed invention does,” and reasoned that the opinions
15
     were “generic and [bore] no relation to any specific combination of prior art elements.” 694 F.3d
16
     at 1328; accord Innogenetics, NV v. Abbott Laboratories, 512 F.3d 1363, 1573-1574 (Fed. Cir.
17
18   2008).

19            For at least these reasons, Stevick’s opinions on obviousness will not assist the trier of
20   fact in this case and, indeed, are actually more likely to mislead the trier of fact. Stevick’s
21
     validity opinions must therefore be excluded under Rule 702.
22
     II.      STEVICK’S INFRINGEMENT OPINIONS REST UPON DISQUALIFYING
23            ERRORS
24
              The reliability assessment of an expert opinion is a crucial part of the trial court’s
25
     “gatekeeping” function to “ensure that any and all scientific testimony or evidence admitted is
26
27   not only relevant, but reliable.” Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 589

28   (1993). To satisfy its obligation, “the trial court must first make a ‘preliminary assessment of

                                                          8                     Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1   whether the reasoning or methodology underlying the testimony is scientifically valid and of
 2   whether that reasoning or methodology properly can be applied to the facts in issue,’ focusing
 3
     specifically on the methodology and not the conclusions.” Synergetics, Inc. v. Hurst, 477 F.3d
 4
     949, 955 (8th Cir. 2007) (citing Daubert, 509 U.S. at 592–593); see also Dodge v. Cotter Corp.,
 5
 6   328 F.3d 1212, 1221–1222 (10th Cir. 2003).

 7          Here, Defendant’s expert used his own computer model to purportedly analyze the
 8   characteristics of the accused GPX FireFloor. See Ex. 3 at ¶ 66. This computer model, however,
 9
     does not reflect the actual characteristics of the accused GPX FireFloor and does not evaluate
10
     those characteristics under the appropriate conditions of use.
11
12          More specifically, Stevick’s computer model analyzes the GPX FireFloor system in a

13   non-fire situation. It is therefore utterly irrelevant to the invention claimed in the ‘475 patent.
14          It is beyond dispute that a POSA would know that the fire rated layer of a glass flooring
15
     system will be consumed by fire in such a situation -- indeed, that is its very purpose -- and will
16
     therefore be unable to provide support for the structural glass layer for the requisite time.
17
18   Defendant’s own testing shows as much. See, e.g., Ex. 4 at ¶ 35. And, based at least on the

19   specification of the ‘475 patent and the prosecution history thereof, a POSA would understand
20   that the whole purpose of the LTMs in the claimed invention is to provide support for the
21
     structural glass layer during such a fire situation by transferring the applied load directly to the
22
     structural frame below. An analysis of what happens in a non-fire situation is therefore
23
24   irrelevant to the present invention and so cannot possibly be helpful to the trier of fact.

25          Moreover, at least some of the parameters selected by Stevick for his computer model are
26   grossly out of line with the norm. For example, Stevick used a Young modulus (a mechanical
27
     property that measures the tensile stiffness of a solid material) for the laminating polymer in the
28

                                                         9                     Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
 1   structural glass layer of 70MPa. At normal room temperature, however, this modulus is never
 2   higher than 33MPa. Adopting a Young modulus of 70 MPa for the interlayer means modelling
 3
     the glass panel as if it was a monolithic piece of glass with a total thickness equal to the sum of
 4
     the thickness of all the layers involved, rather than as a laminate of three separate sheets.
 5
 6   Additional examples of similarly unrealistic parameters included Stevick’s choices for the

 7   Poisson ratio and the density of the laminating polymer. These errors resulted in a panel that was
 8   much more rigid and that could support higher stress(es) and deflections than in real life.
 9
     Stevick’s computer model is therefore, at best, misleading.
10
             Stevick’s computer model is therefore highly unreliable because the model does not
11
12   accurately depict the accused GPX FireFloor or consider its intended use. Stevick’s non-

13   infringement opinions must therefore be excluded under Rule 702.
14                                             CONCLUSION
15
             For the foregoing reasons, the opinions of Defendant’s expert Glen Stevick should be
16
     excluded under Fed. R. Evid. 702.
17
18
19   DATED: November 23, 2020                   Respectfully submitted,

20                                              DICKINSON WRIGHT PLLC
21
22                                              By: /s/ Donald R. McPhail
                                                    Donald R. McPhail
23                                                  Attorney for Plaintiffs
24   4811-1714-0178 v2 [87977-1]

25
26
27
28

                                                        10                     Case No. 3:18-cv-06721 JCS
           PLAINTIFFS’ NOTICE OF MOTION, MOTION TO EXCLUDE OPINIONS, AND
                  MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT
